Citation Nr: 1454340	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1993 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Regional Office (RO) in Houston, Texas, that confirmed and continued a previous denial of service connection for lumbosacral strain.


FINDINGS OF FACT

1.  In an October 2007 decision, the RO denied service connection for a low back disorder.  The Veteran did not file a timely appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the October 2007 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the etiological relationship of that disability to service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  A low back disorder was not manifest during service or to a compensable degree within one year of separation from service, and is not related to service or an already service-connected disability on a secondary basis.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for a low back disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the October 2007 decision is new and material to reopen a claim of service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Claim to Reopen

The Veteran is seeking to reopen a previously denied claim of service connection for a low back disorder.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2002).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for a low back disorder.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied a claim for service connection for the low back disorder in October 2007, as there was no evidence of a nexus between service and his current low back disorder.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and are not subject to revision on the same bases.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file that discuss the possibility of a nexus.  This evidence includes a private physician's statement from March 2009.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a low back disorder.

Service Connection for a Low Back Disorder

The Veteran contends that his current low back disorder is a result of injuries he sustained while in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service treatment records dated in March 1994 show that the Veteran injured his low back while working.  Examination at the time found no pain radiating into his legs, nor nausea, vomiting or abdominal pain.  However, there was moderate distress, negative straight leg raising, and pain to palpation to the paraspinous muscles.  He was diagnosed with acute muscle strain with spasm.  Radiographic imaging from later that month showed a lumbalisation of the S-1 (transitional vertebra) with a spina bifida occulta.  In addition, it was noted that there was a defect of the pars interarticularis of both sides, suggestive of Spondylolytic Spondylolisthesis, grade I.  An exaggerated lordosis with increased acute angulation of the L/S junction was also recorded.  Otherwise, there were no other bony, joint, or soft tissue abnormalities shown.  The Veteran's separation examination also documents this history of low back pain.

VA treatment records from December 1998 show that the Veteran was seen in ambulatory care regarding complaints of a history of back pain.  He reported muscle spasms occurred while he was stretching his low back.  He stated that the pain and spasms last approximately ten minutes, but that he has not experienced any pain or discomfort since then.  The Veteran also mentioned that his back pain occurs "about every other month since injuring [his] back in service."  The Board finds these lay statements by the Veteran to be competent to the extent that he is able to report his experience of low back pain symptoms and their approximate onset date.  Layno v. Brown, 6 Vet. App. 465 (1994).

Private treatment records from March 2007 show that Veteran underwent a lumbar spine examination.  The Veteran endorsed symptoms of "'stiff' pain in the lower lumbosacral region that becomes 'sharp' at times."  The chiropractor noted that "there is an associated radiculopathy into the hips bilaterally."  The Veteran stated that his lower back pain is constant, that he has trouble standing for long periods of time, and that sitting is more comfortable.  The chiropractor found the Veteran exhibited symptoms of muscle spasm at various sections throughout his back, and diagnosed lumbar radiculopathy, lumbalgia, lumbar subluxation, thoracic pain, thoracic subluxation, muscle spasm, and cervical subluxation.  Spina bifida at L6 was also noted.  The chiropractor concluded his report by stating that he expected "gradual improvement [in the Veteran's] symptoms as biomechanics improve via correcting subluxations."  According to these records, for the following two months the Veteran's low back pain symptoms showed improvement as he consistently visited this chiropractor.  Although, there are two notations in these records that show he injured his low back once while trying to pull an axe out of a stump, and another instance where the Veteran stated he had soreness from reclining too long. 

Later in March 2007, private treatment records indicate that the Veteran received radiographic imaging studies for his lumbar spine.  This physician found that "a midline ossification defect is noted of the posterior arch of S1.  Four millimeters of anterior translation is noted of L5 on S1with radiolucent defect of the corresponding region of the pars interarticulares, consistent with grade I spondylolytic (type IIa) spondylolisthesis."  The physician also found that "[v]ery small osteophytes are noted at the anterior-superior margins of L4-L5."  The physician's conclusions were as follows "Grade I spondylolytic spondylolisthesis of L5;" "Small osteophytes at L4 and L5;" and "Spina bifida occulta at S1."

Private treatment records from February 2009 show via radiographic imaging that the Veteran has six lumbar vertebrae.  Upon examination at this time, the private physician, Dr. M.M., stated that there is "disc degeneration at L5-L6.  Disc bulge is present at that level with disc extending posteriorly and closely abutting the adjacent thecal sac as well as the nerve roots at that level bilaterally.  Significant lateralization is not identified.  I do not visualize spinal stenosis."  He opined that the Veteran has a "moderately prominent disc bulge at L5-L6."  Findings were also "suspicious for non-acute spondylolysis of changes at L6."

In March 2009, the Veteran submitted a medical opinion from this same private physician.  Dr. M.M. stated that the Veteran has been under his care since January 2009, and that he has been "suffering from lower back pain caused by injury in 1994."  He stated that the Veteran "has had several testing done; results of this are similar to tests done back in 1994."  Dr. M.M. believes, "that with the results 'displacement of the vertebrae' is military conductive."  

On VA examination in July 2009, the Veteran endorsed symptoms of increased back pain with prolonged standing.  He also stated that he experiences fatigue, decreased motion, stiffness, weakness, and pain.  He did not endorse symptoms of spasms, flare-ups of spinal conditions, or incapacitating episodes of spine diseases.  During the physical examination, the Veteran's spine posture, head position and symmetry in appearance, and gait were all normal.  The only abnormal spinal curvature found was lumbar lordosis.  His detailed motor examination revealed normal muscle tone, and 5/5 (active movement against full resistance) in all categories.  His thoracic-lumbar spine range of motion testing revealed active motion flexion from 0 to 90 degrees, extension 0 to 30 degrees, bilateral flexion 0 to 30 degrees, bilateral rotation 0 to 30 degrees, and no objective evidence of pain on active range of motion.  Imaging studies of the thoracic spine revealed normal thoracic vertebral body alignment is maintained with no evidence of fracture or subluxation.  Intervertebral disc spaces were well maintained, and no soft tissue abnormalities were seen.  Imaging studies of the lumbar spine showed a transitional S1 segment.  

The July 2009 VA examiner found that the Veteran maintained normal vertebral body alignment with no evidence of fracture or subluxation.  His intervertebral disc spaces and facet joints were also well maintained.  His sacroiliac joints were noted as normal, and no soft tissue abnormalities were seen.  The examiner diagnosed spina bifida occulta with dysplastic (congenital) Grade I spondylolytic spondylolisthesis.  The examiner noted that there were no significant effects on the Veteran's usual occupation, and only mild effects on a few of his usual daily activities.  He opined that the Veteran's spondylolistheses of L5 is not caused by or a result of a residual or complication of his injury in service.  The examiner's rationale for his opinion stated that the radiographic imaging taken during the examination "showed the transitional vertebrae at S1 (congenital spina bifida) and normal vertebral body alignment - no spondylolistheses."  He further explained that "The MRI of the lumbar spine showed a suspicious finding for non-acute spondylolysis.  No definite findings.  No radicular findings noted on exam today.  All evidence points to congenital cause.  Of note in [the] MRI were 6 lumbar vertebra also a congenital defect."

Other private treatment records from January to March 2009, and October 2011 show that the Veteran received medical care for lower back pain.  These records also note that the Veteran is employed as an electrical engineer, and that his job "requires torqueing bolts with wrenches, etc."  Additionally, the October 2011 private physician's summary stated that while the Veteran's lower back pain continued to be aggravated on a daily basis due to an "old military injury," his office was "not able to get a complete resolve of his condition."  The Board finds that these records are not probative because they do not provide any rationale for the nexus element of the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (explaining that to have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.).

Upon VA examination in December 2011, the Veteran reported that flare-ups do not impact the function of his thoracolumbar spine.  Range of motion testing revealed active motion flexion from 0 to 90 degrees, extension 0 to 30 degrees, bilateral flexion 0 to 30 degrees, bilateral rotation 0 to 30 degrees, and no objective evidence of pain on active range of motion.  There was no additional limitation in range of motion following repetitive-use testing and the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran reported localized tenderness or pain to palpation of his L-5 S-1, which he described as localized and reproduced with pressure.  The Veteran did not exhibit symptoms of guarding, muscle spasm, or radiculopathy.  The examiner noted that the Veteran did not have Intervertebral Disc Syndrome.  There were no other pertinent physical findings, complications, conditions, signs or symptoms.  The examiner did report that the Veteran's low back condition impacts his ability to work based on the Veteran's report that his symptoms increase as his activity increases.  The examiner also noted that the Veteran has missed approximately six days in the last two years due to his low back symptoms.  No repeat radiographic imaging studies were performed due to the adequacy of the July 2009 MRI evaluation.

The December 2011 VA examiner concluded by addressing the issue of whether the Veteran's disc bulge at L5-L6 with spondylosis at L6 is a residual of his injury in service.  He opined that "the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness," and that "the existence of an L-6 is a non[-]pathological congenital abnormality and cannot be caused by injury as it would require the formation of a vertebrae.  With this congenital abnormality it is not uncommon to see other congenital abnormalities as those previously mentioned in this veteran's records."  He further explained that the "apparent resolution of [the Veteran's] initial [l]umbar strain as per his records and the space between episodes of back pain make a direct association difficult to any current conditions or those previously mentioned by the [V]eteran."  The examiner concluded by stating that his opinion "is based on common medical knowledge of the fact that a lumbar strain with treatment and/or time will resolve in the majority of the cases and more serious injuries will continue."

The Board recognizes that the record contains competing medical opinions as to the etiology of the Veteran's current low back disorder.  As a result, the Board must determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71 (noting that "The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").  The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Accordingly, the Board finds that the private physician's March 2009 opinion is of limited probative weight in establishing a connection between the Veteran's current symptoms and his in-service injury because it does not provide a reasoned medical explanation connecting his bare conclusion to the private treatment data.  See Nieves-Rodriguez, 22 Vet. App. at 301.  On the other hand, the Board finds both the July 2009 and December 2011 VA examiners' opinions more probative because they provided detailed rationales based upon their conclusions that the Veteran's current condition more likely relates to congenital causes, and that the Veteran's intermittent periods of back pain are difficult to directly associate with service.  

Based on the foregoing, the Board finds that the Veteran's low back disorder is not related to or a result of service.  Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in June 2009, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2007 letter, including the type of evidence necessary to establish a disability rating on both direct and secondary bases, as well as effective dates.

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such notice was provided to the Veteran in the June 2009 letter, thus meeting the requirements of notice as related to Kent.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in July 2009 and December 2011.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a low back disorder.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.

Service connection for a low back disorder is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


